Citation Nr: 0121923	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied the veteran's 
claim for an increase in a 50 percent rating for PTSD.  The 
RO also denied a claim for a total disability rating based on 
individual unemployability (TDIU rating); however, that issue 
is moot in light of the current Board decision which grants a 
total schedular rating for PTSD.


FINDING OF FACT

The veteran's PTSD symptoms result in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
February 1968 to January 1971.  His military specialty was 
rifleman; he served in Vietnam; and he engaged in combat with 
the enemy.  His service medical records show that he was 
found to have an acute mild to moderate post-combat stress 
syndrome while in service.  His separation examination in 
December 1970 showed a normal psychiatric evaluation, but 
with complaints of nervous trouble along with difficulty 
sleeping and frequent nightmares.

In a May 1982 decision, the RO granted the veteran service 
connection for a psychoneurosis characterized as an 
adjustment disorder, assigning a disability rating of 30 
percent.  

In a February 1984 decision, the RO amended the veteran's 
service-connected psychiatric disorder to include PTSD, and 
granted a 50 percent rating.  

In December 1998, the veteran submitted a claim for an 
increase in his 50 percent PTSD rating, asserting a severe 
stress problem and an inability to secure gainful employment.

The veteran was given a VA mental disorders examination in 
March 1999.  The examiner found that the veteran experienced 
feelings of detachment and estrangement, and had difficulty 
getting along with other people.  The veteran indicated some 
ongoing irritability and possible hypervigilance.  Regarding 
his work history, it was noted he had not been employed on a 
full-time basis since 1981.  He was employed on a part-time 
basis in the early 1990s but said that he had been unable to 
work since then due to his inability to get along with 
others.  The examiner noted that the veteran's employer from 
the early 1990s had stated that the veteran had no problems 
on the job or in getting along with other people, and was not 
working because there was no work available.  The examiner 
concluded that the veteran did not have any problems severe 
enough to preclude him from working.  The examiner found the 
veteran to be well-kept, with motor activity within normal 
limits.  His thought processes were goal-directed without 
looseness of associations or tangential thoughts.  He had no 
current suicidal, homicidal, paranoid, delusional, or bizarre 
ideations.  His posture and speech were within normal limits, 
and his immediate retention and recall were intact.  Both his 
short and long term memory were intact, as was his 
situational judgment.  He was oriented in all spheres.  His 
insight was poor.  There was no indication of grossly 
inappropriate behavior, and no panic attacks were reported or 
observed.  No ritualistic or obsessive behavior was observed, 
and the veteran indicated that he slept relatively well under 
his medication.  The examiner diagnosed PTSD by history only 
and questioned whether PTSD symptoms were currently present.  
The doctor assessed the veteran with a Global Assessment of 
Functioning (GAF) score of 75, and the examiner indicated his 
opinion that the veteran was only mildly impaired in the 
occupational arena.  

VA outpatient treatment records were submitted covering the 
period from August 1999 through March 2000.  These records 
show the veteran regularly attending a day program in which 
he received treatment for his PTSD.  A past history of 
alcohol and drug abuse was noted.  The veteran's level of 
participation in the program was varied.  His affect was 
improved and he had less of an appearance of depression, and 
was noted as being stable.

The veteran's substantive appeal was filed in February 2000.  
He claimed to have experienced an increased frequency in 
nightmares and in hearing voices.  He stated that these 
voices and hallucinations caused him to panic and lose 
control, and have thoughts of violence.  He indicated that he 
feared he might harm himself or someone else, and that he was 
unable to obtain substantial employment.

In March 2000, the veteran submitted a letter from Mr. Roy 
Rosser, a VA social worker.  Mr. Rosser indicated that the 
veteran was currently attending a day treatment program three 
times a week for his PTSD, and that he continued to suffer 
from isolation, depression, severe flashbacks, and insomnia.  
Mr. Rosser stated that the veteran was very disabled and 
functioned very poorly. 

The file also contains a statement from Dr. Frederic Soutter, 
Ph.D., Program Manager for the VA PTSD Day Hospital Program.  
Mr. Soutter stated that veteran was currently being treated 
for PTSD with intensive psychotherapy and drug therapy.  Mr. 
Soutter indicated that the veteran's PTSD was severely 
disabling, and that the veteran lost control of his behavior 
and could not maintain contact with reality when he was 
around people due to his PTSD.  Mr. Soutter expressed his 
opinion that the veteran was unable to work at the present 
time, and would remain unemployable over the next several 
years.  Mr. Soutter's statement is undated; however, the 
veteran has indicated that Mr. Soutter's statement was made 
approximately one week after Mr. Rosser's March 2000 
statement. 

In April 2000, the veteran appeared at an RO hearing.  In his 
testimony, the veteran indicated that his PTSD had become 
worse.  He stated that he was currently in group therapy for 
his PTSD, and was taking medication to help him sleep.  He 
indicated that he and his wife were back together after a 
recent separation for nearly a year, and that he got along 
pretty well with his two children.  He indicated that he had 
sleep difficulty and occasional nightmares.  He testified 
that the last time he worked was in 1981, at which time he 
was hospitalized for his PTSD, and that he has had only had 
temporary, short-term employment since 1981 due to his temper 
and his nerves, and his difficulty in dealing with people in 
positions of authority over him.  Between 1971 and 1981, the 
veteran said, he had approximately 25 jobs doing largely 
assembly line and maintenance work, most of which he lost due 
to his temper and anger.  He stated that the highest grade he 
completed in school was the 11th grade.

In May 2000, the veteran was given a VA PTSD examination.  
The claims file was reviewed by the examiner.  It was noted 
that in the last half of 1999 and for the first few months of 
2000 the veteran had lived in a halfway house, but he was now 
living with his wife and two children.  He indicated that his 
ability to cope with his family was variable, and that he 
sometimes had to isolate himself from them.  He indicated 
that he had impulses to leave his home, but did not know 
where to go.  He stated that he had no friends.  He indicated 
that he had been drug and alcohol free for the previous nine 
months, but still experienced feelings of anxiety and 
depression.  It was noted the veteran continued to receive 
outpatient psychiatric treatment, including medication.  The 
examiner referenced letters submitted on the veteran's behalf 
by Dr. Soutter and Mr. Rosser which stated that the veteran's 
irritability, confused thinking, and inability to deal with 
the stressful demands of a typical working situation 
precluded gainful employment.  The veteran indicated his 
inability to get along with people.  Objective findings 
showed the veteran fully oriented.  There was no evidence of 
gross cognitive dysfunction.  His spontaneous speech was 
halting.  His level of cooperation was excellent.  He had an 
anxious affect, and reported suicidal ideations a couple of 
times within the prior month, but without current plans to 
act on these thoughts.  He reported experiencing auditory 
hallucinations which taunted him and attempted to control his 
behavior, telling him to hurt himself or others.  The 
veteran's chief complaints included intrusive thoughts and 
periodic nightmares, avoidance of stimuli and thoughts 
connected with his Vietnam experience, emotional numbing, 
feelings of estrangement, loss of interest in activities, 
sleep disturbance, irritability, poor concentration, and 
exaggerated startle response.  He indicated that medication 
had improved his sleep difficulty.  Diagnoses included PTSD, 
as well as major depression with psychotic features.  The 
examiner found that the veteran's PTSD was the primary cause 
of his current distress.  He assessed the veteran with a GAF 
score of 41, indicating serious impairment, as a result of 
the veteran's serious symptoms (including suicidal ideation) 
and the serious impairment in the veteran's occupational and 
social functioning.  It was noted that psychotic symptoms 
were currently relatively well controlled with antipsychotic 
medication, and if such were not the case the GAF score 
likely would be in the mid 30s.  The examiner also indicated 
his inability to explain the discrepancy between his 
examination findings and the findings made in the March 1999 
VA mental disorder examination.

The veteran failed to appear at a Travel Board hearing 
scheduled for May 2001.

Analysis

The file shows that through discussions in the rating 
decisions, the statement of the cases, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence needed to establish entitlement to an increased 
rating for PTSD.  The file shows that the evidence has been 
properly developed, including providing the veteran with VA 
examinations, a personal hearing, and obtaining medical 
treatment records.  The Board is satisfied that 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)).

The veteran seeks an increase in the 50 percent rating 
assigned for his service-connected PTSD.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 50 percent is assigned for PTSD when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted when PTSD results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
warranted where PTSD results in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Historical records show that the veteran engaged in combat 
during service, and during service he was diagnosed as having 
post-traumatic stress syndrome due to combat.  There have 
been various psychiatric diagnoses since service, including 
PTSD which is service-connected.

With regard to the veteran's occupational status, he has not 
held a full-time job in many years.  His occupational 
difficulties have stemmed from his temper and his nerves, and 
his inability to get along with other people.  Socially, the 
veteran is married and has two children.  He recently resumed 
living with his family after being in a halfway house for a 
number of months.  He has a varying ability to cope with his 
family, sometimes feeling the need to isolate himself from 
his family.  He reported that he had no friends as of the 
time of his last examination.

The PTSD symptoms reported by the veteran include suicidal 
ideations, auditory hallucinations, intrusive thoughts and 
periodic nightmares, avoidance of stimuli and thoughts 
connected with his Vietnam experience, emotional numbing, 
feelings of estrangement, loss of interest in activities, 
sleep disturbance, irritability, poor concentration, and 
exaggerated startle response.  He indicates that he has 
difficulty getting along with people, and often experiences 
anxiety and depression.  He was fully oriented with an 
anxious affect, and had no gross cognitive dysfunction.  In 
1999 and 2000, the veteran received extensive outpatient 
psychiatric treatment for his PTSD, including regular 
participation in a VA PTSD day hospital program.  

The 1999 VA compensation examinater opined that any PTSD was 
only mildly disabling.  Other recent medical evidence, 
however, suggests that the veteran's PTSD is substantially 
worse than reflected in the current 50 percent rating.  

In statements in 2000, health professionals associated with 
the VA PTSD day hospital program essentially opined that the 
veteran currently cannot work due to his mental disorder, and 
there is some support for this in the treatment records 
themselves.

The most recent VA examiner gave the veteran a GAF score of 
41.  Under DSM-IV, this GAF score indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The examiner indicated that the veteran had 
serious symptoms (such as suicidal ideation) and serious 
impairment in both his occupational and social functioning.  
Moreover, it was noted the GAF score likely would be in the 
mid 30s if psychotic symptoms were not currently relatively 
well controlled with medication.

After reviewing evidence both for and against the claim, it 
appears about evenly divided as to whether the veteran's PTSD 
now results in total occupational and social impairment as 
required for a 100 percent rating under Code 9411.  Applying 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), in 
favor of the veteran, the Board finds such total impairment 
from PTSD is shown, and a 100 percent schedular rating for 
PTSD is granted.


ORDER

An increased 100 percent rating for PTSD is granted.




		
L. W. TOBIN
Member, Board of Veterans' Appeals


 

